SUBORDINATION AGREEMENT
 
This Subordination Agreement (this “Agreement”) is hereby made as of this 30th
day of November, 2007, by and between Ingram Micro Inc. (“Creditor”) with a
place of business located at 1759 Wherle Drive, Williamsville, New York 14221
and LV Administrative Services, Inc., as agent for the Lenders (as defined
below) (“Agent”) with a place of business at 335 Madison Avenue, 10th Floor, New
York, New York 10017.
 
RECITAL
 
IP Global Voice, Inc., a Delaware corporation (“IP Global”), entered into that
certain Security Agreement dated as of August 31, 2005 (as in effect on the date
hereof, the “Ingram Security Agreement”) in favor of the Creditor pursuant to
which IP Global granted to Creditor a security interest in all or substantially
all its assets to secure its obligations to the Creditor.
 
IP Global and certain of its affiliates wish to obtain financing pursuant to
that certain Security Agreement dated as of the date hereof (as amended,
supplemented, modified or restated from time to time, the “Security Agreement”)
by and among IP Global, various affiliates of IP Global, the lenders from time
to time party thereto (the “Lenders”) and Agent (the Agent and the Lenders
together, the “Senior Creditors”) and the Ancillary Agreements (as defined in
the Security Agreement).  In connection therewith, IP Global and its affiliates
have granted Agent, for the ratable benefit of the Senior Creditors, a security
interest in all or substantially all its assets to secure their obligations to
the Senior Creditors under the Security Agreement and the Ancillary Agreements
(as defined in the Security Agreement).
 
The Lenders have agreed to provide such financing on the condition that Creditor
subordinates to Agent all security interests which Creditor may presently have
or may hereafter acquire in and to IP Global’s assets.  Creditor is willing to
subordinate its security interests in accordance with the terms of this
Agreement.
 
NOW, THEREFORE, in order to induce Lenders to extend such financing to, among
others, IP Global, and for the other good and valuable consideration, the
receipt and sufficiently of which are hereby acknowledged, Creditor agrees as
follows:
 
1.  Creditor unconditionally subordinates to Senior Creditors any and all
security interests which Creditor may presently have or which it may hereafter
acquire to any and all security interest which Senior Creditors may presently
have or which they may hereafter acquire, in each case, in and to all of IP
Global’s now owned and hereafter acquired assets, including, without limitation,
inventory, equipment, fixtures, accounts, contract rights, chattel paper,
security agreements, instruments, deposit accounts, reserves, documents, and
general intangibles and all proceeds therefrom (collectively, the “Collateral”).
 
2.  This Agreement shall constitute a continuing agreement of subordination, and
Lenders may provide financing to, among others, IP Global on the basis of this
Agreement.  The priority granted to Senior Creditors hereunder is enforceable
regardless of the time or order of attachment or perfection of security
interests or any previous agreement entered into between the parties hereto.
 
3.  All proceeds of the Collateral received by Creditor in violation of the
terms of this Agreement shall be forthwith paid over, in the funds and currency
received, to the Agent for application to the Senior Liabilities (as defined
below) until the Senior Liabilities have been paid in full in cash and the
Security Agreement and Ancillary Agreements have been terminated (“Paid in
Full”).  Any proceeds of Collateral that may be received by Creditor in
violation of the terms of this Agreement prior to the Senior Liabilities having
been Paid in Full shall be segregated and held in trust and promptly paid over
to the Agent, for the benefit of the Senior Creditors, in the same form as
received, with any necessary endorsements, and Creditor hereby authorizes the
Agent to make any such endorsements as agent for the Creditor (which
authorization, being coupled with an interest, is irrevocable).  Any proceeds of
Collateral that may be received by any Senior Creditor after the Senior
Liabilities have been paid in full shall be segregated and held in trust and
promptly paid over to the Creditor, in the same form as received, with any
necessary endorsements, and Senior Creditors hereby authorize the Creditor to
make any such endorsements as agent for the Senior Creditors (which
authorization, being coupled with an interest, is irrevocable).
 
 
 

--------------------------------------------------------------------------------

 
4.  (a)  Until the Senior Liabilities (as defined below) have been Paid in Full,
the Creditor shall not take any Enforcement Action (as defined below) with
respect to the Junior Liabilities (as defined below); provided, however, the
Creditor may take any Enforcement Action following the passage of sixty (60)
days (the “Standstill Period”) from the date the Agent shall have received a
written notice from the Creditor of the occurrence of an Event of Default (as
defined in the Ingram Security Agreement) (other than an Event of Default under
Section 7(a)(ix) of the Ingram Security Agreement) which notice describes such
Event of Default.  Notwithstanding anything herein to the contrary, without the
express written consent of the Senior Creditors, in no event shall the Creditor
exercise any rights or remedies against IP Global or against the Collateral if,
notwithstanding the expiration of any Standstill Period, the Senior Creditors
commenced the exercise of their rights and remedies during such Standstill
Period and continue to diligently pursue the exercise of such rights or remedies
following the expiration of such Standstill Period.
 
(b)  All Enforcement Actions taken by the Creditor hereunder shall at all times
be and remain subject to the terms of this Agreement and any and all payments
and collections received by the Creditor in respect of the Junior Liabilities
pursuant to any Enforcement Action shall be paid over to the Agent for
application to the payment in full of the Senior Liabilities (whether or not
then due) in such order and manner as the Agent shall determine until all Senior
Liabilities have been Paid in Full.
 
(c)  As used herein, the following terms shall have the meanings set forth
below:
 
(i)  “Enforcement Action” shall mean (i) any action by the Creditor to foreclose
on its security interest in any Collateral, (ii) any action by the Creditor to
take possession of, or sell or otherwise realize upon, or to exercise any other
rights or remedies with respect to, any Collateral, (iii) the taking of any
other actions by the Creditor to collect or enforce all or any part of the
Junior Liabilities or any claims in respect thereof (A) against IP Global or (B)
any of its property or assets, including the taking of control or possession of,
or the exercise of any right of setoff with respect to, any property or assets
of IP Global or the sale or other disposition of any interest in such property
or assets and/or (iv) the commencement by the Creditor of any legal proceedings
or actions against or with respect to (A) IP Global or (B) any of its property
or assets or any Collateral to facilitate the actions described in clauses (i),
(ii) and (iii) above;
 
(ii)  “Junior Liabilities” shall mean any and all obligations (whether monetary
or otherwise) of IP Global and/or any of its affiliates to Creditor (in each
case including any interest, fees or penalties related thereto), howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent or now or hereafter existing, or due or to become due; and
 
(iii)  “Senior Liabilities” shall mean all obligations of IP Global and/or any
of its affiliates to the Senior Creditors under the Senior Security Agreements
(as defined in Section 5 hereof), howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent or now or hereafter existing,
or due or to become due (including, without limitation, any and all interest,
fees and penalties accruing on any of the obligations after the commencement of
any bankruptcy, insolvency, reorganization or other similar proceeding).
 
5.  The Creditor hereby waives the right, if any, to require that any Senior
Creditor marshal or otherwise proceed to dispose of or foreclose upon Collateral
in any particular manner or order.  Subject to Section 4 hereof, the Agent, on
behalf of the Lenders, shall have the exclusive right to manage, perform and
enforce the underlying terms of the Security Agreement and each other document,
instrument and agreement executed from time to time in connection therewith
(collectively, the “Senior Security Agreements”) relating to the assets of IP
Global and to exercise and enforce rights and remedies thereunder.  The Creditor
agrees not to attempt to prevent or hinder any action taken by the Agent, on
behalf of the Lenders, in connection with the Agent’s enforcement of rights and
remedies under the Security Agreements; provided, however, the foregoing
provisions of this Section 5 shall not constitute a waiver of any of Creditor’s
rights to contest such action on the basis of such action not being commercially
reasonable or in violation of any applicable law.  Subject to Section 4 hereof,
only the Senior Creditors shall have the right to restrict, permit, approve or
disapprove the sale, transfer or other disposition of the assets of IP
Global.  As between the Agent and the Creditor, the terms of this Agreement
shall govern even if all or part of the liens securing the Senior Liabilities
(as defined below) are avoided, disallowed, set aside or otherwise invalidated.
 
 
2

--------------------------------------------------------------------------------

 
6.  The Agent, on behalf of the Lenders, may, from time to time, and without
notice to the Creditor, take any or all of the following actions:  (a) retain or
obtain a security interest in any property to secure any of the Senior
Liabilities; (b) retain or obtain the primary or secondary obligation of any
other obligor or obligors with respect to any of the Senior Liabilities; (c)
extend or renew for one or more periods (whether or not longer than the original
period), alter, increase or exchange any of the Senior Liabilities, or release
or compromise any obligation of any nature of any obligor with respect to any of
the Senior Liabilities; and (d) release its security interest in, or surrender,
release or permit any substitution or exchange for, all or any part of any
property securing any of the Senior Liabilities, or extend or renew for one or
more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property.
 
7.  The Senior Creditors may, from time to time, whether before or after any
discontinuance of this Agreement, without notice to the Creditor, assign or
transfer any or all of the Senior Liabilities or any interest in the Senior
Liabilities; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer of the Senior Liabilities, such Senior
Liabilities shall be and remain Senior Liabilities for the purposes of this
Agreement, and every immediate and successive assignee or transferee of any of
the Senior Liabilities or of any interest in the Senior Liabilities shall, to
the extent of the interest of such assignee or transferee in the Senior
Liabilities, be entitled to the benefits of this Agreement to the same extent as
if such assignee or transferee were a Senior Creditor, as applicable; provided,
however, that, unless the Senior Creditor that is the assignor and/or transferor
shall otherwise consent in writing, such Senior Creditor shall have an
unimpaired right, prior and superior to that of any such assignee or transferee,
to enforce this Agreement, for the benefit of such Senior Creditor, as to those
of the Senior Liabilities which such Senior Creditor has not assigned or
transferred.
 
8.  The Senior Creditors shall not be prejudiced in their rights under this
Agreement by any act or failure to act of the Creditor, or any noncompliance of
the Creditor with any agreement or obligation, regardless of any knowledge
thereof which any Senior Creditor may have or with which any Senior Creditor may
be charged; and no action of any Senior Creditor permitted under this Agreement
shall in any way affect or impair the rights of the Senior Creditors and the
obligations of the Creditor under this Agreement.
 
9.  No delay on the part of any Senior Creditor in the exercise of any right or
remedy shall operate as a waiver of such right or remedy, and no single or
partial exercise by any Senior Creditor of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon any Senior Creditor except as expressly set
forth in a writing duly signed and delivered on behalf of the Senior
Creditors.  For the purposes of this Agreement, Senior Liabilities shall have
the meaning set forth in Section 4 above, notwithstanding any right or power of
the Creditor or anyone else to assert any claim or defense as to the invalidity
or unenforceability of any such obligation, and no such claim or defense shall
affect or impair the agreements and obligations of the Creditor under this
Agreement.
 
10.  This Agreement shall continue in full force and effect after the filing of
any petition by or against IP Global under the United States Bankruptcy Code and
all converted or succeeding cases in respect thereof.  All references herein to
IP Global shall be deemed to apply to IP Global as debtor-in-possession and to a
trustee for IP Global.
 
11.  This Agreement shall be binding on, and shall inure to the benefit of, the
respective successors and assigns of the Senior Creditors and
Creditor.  Creditor hereby represents and warrants to Agent that Creditor has
not heretofore assigned, transferred, subordinated or terminated any of
Creditor’s security interests in or to any of the Collateral subordinated to
Agent pursuant to the terms of this Agreement.  This Agreement is not intended,
nor shall it be deemed, to directly or indirectly benefit any person or entity
which is not a party hereto.
 
12.  Except as otherwise stated herein, all notices, responses, requests and
documents will be sufficiently given or served if mailed or delivered: (i) to
Agent, c/o Valens Management, LLC at 335 Madison Avenue, 10th Floor, New York,
New York 10017; and (ii) to Creditor at 1759 Wherle Drive, Williamsville, New
York 14221-7887, Attention: Legal Department; or such other address as the
parties may specify from time to time in writing.
 
13.  The failure of either party to exercise any rights granted hereunder shall
not operate as a waiver of any of those rights.  THE LAWS OF THE STATE OF NEW
YORK WILL GOVERN THIS AGREEMENT AND ALL TRANSACTIONS HEREUNDER AS TO
INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT AND IN ALL OTHER
RESPECTS.  EACH PARTY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY SUCH
PROCEEDING.  EACH PARTY AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF
NEW YORK AND AGREES THAT ALL LEGAL PROCEEDINGS WILL BE TRIED IN A COURT OF
COMPETENT JURISDICTION IN NEW YORK BY A JUDGE WITHOUT JURY.
 
14.  Nothing in this Agreement, express or implied, shall impair in any way or
hinder the enforcement of any rights Creditor has or may have against any
guarantor of the Junior Liabilities.
 
 
3

--------------------------------------------------------------------------------

 
[Signature Page to Follow]


 
IN WITNESS WHEREOF, the duly authorized representatives of Creditor and Agent
have executed this Subordination Agreement on the date set forth above.
 
 
 
 

  INGRAM MICRO INC          
Date
By:
/s/ Chris Sweeney       Name: Chris Sweeney       Title: Director of Credit    
     

 
 

  LV ADMINISTRATIVE SERVICES, INC.,          
Date
By:
/s/ Scott Bluestein       Name: Scott Bluestein       Title: Authorized
Signatory          

 

  Acknowledged and Agreed to by           IP GLOBAL VOICE, INC.          
 
By:
/s/ Peter R. Geddis       Name: Peter R. Geddis       Title: CEO          

 
 
 
4

--------------------------------------------------------------------------------

 